Citation Nr: 1218068	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  11-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss through November 3, 2011, and for a disability rating greater than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

A videoconference Board hearing was held at the RO in August 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board remanded the issue in October 2011 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon a complete review of the claims file, the Board observes that in January 2009 the Veteran had an audiology consultation at VAMC Spokane.  The audiology consultation report noted that the Veteran's speech recognition scores were 84 percent bilaterally.  The report also noted that the audiometric data results were available by means of the computer program (under Tools); however those numeric audiometric data results were not reproduced for the claims file, nor considered by the RO in adjudication.  These testing results must be obtained and included in the claims file.

The January 2009 speech recognition scores found in the audiology consultation of 84 percent bilaterally are not only significant because they are indicative of missing evidence, but also because these speech recognition scores are much more in keeping with the privately obtained February 2005 audiogram data, which were interpreted to demonstrate a speech recognition scores by the Veteran of 88 percent on the right and 84 percent on the left.  In turn, these speech recognition scores are more in keeping with the Veteran's testimony that his hearing acuity has become worse over the years, and not better.  The evidence of his speech recognition scores gradually becoming worse from 2005 to January 2009 lends weight to the Veteran's contention that the fee-based July 2009 VA audiology examination was inadequate, as that July 2009 examination results indicated the Veteran's speech recognition scores were 90 percent on the right and 92 percent on the left.

The speech recognition scores determined by a fee-based VA audiology examination afforded the Veteran in November 2011 are inconsistent with the record and the examiner noted the use of 28 percent speech discrimination score for the right ear and the 38 percent speech discrimination score for the left ear was not appropriate in this case.  Previous examinations had not noted a problem with the use of the word recognition scores.  

The record also shows that while the appeal was in remand status the RO/AMC substantially complied with the Board's remand directions in regards to the bilateral hearing loss issue.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In light of the widely-varying speech recognition scores, the Board finds that another VA audiology examination in necessary to ensure that the Veteran is appropriately rated.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  The VA audiology examination is to be provided at VAMC Spokane, or at another convenient VA medical facility. 

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the audiometric data for the audiogram the Veteran underwent in January 2009 at VAMC Spokane and include these results in the claims file.  The Board observes that the January 2009 speech recognition scores were already of record and were described as 84 percent bilaterally.  

2.  The Veteran should be scheduled for a VA audiological examination, at VAMC Spokane or another convenient VA medical facility, to assess the current level of severity of his bilateral hearing loss disability.  The claims file should be made available to the examiner in conjunction with the examination. 

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list. The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities. 

3. The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to cooperate or to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   

4.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



